DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2019, 5/19/2020, 11/19/2020, 5/20/2021, 8/10/2021, and 11/18/2021 are being considered by the examiner.
Drawings
The drawings were received on 11/7/2019. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 12:
Claim 12 recites an ammunition cartridge (line 2), a primer recess (line 4), a diffuser ring (line 15), a primer recess (line 15), an ammunition cartridge (lines 15-16), a flash hole (line 17), the ammunition cartridge (lines 17-18), a primer flash hole (line 18), and an ammunition cartridge (line 19). There is insufficient antecedent basis for these limitations in the claim. An ammunition cartridge was previously recited in line 1, a primer recess was previously recited in lines 1-2, a diffuser ring was previously recited earlier in line 15, a primer flash hole aperture was previously recited in line 5, and a primer flash hole was previously recited in line 10. Each of theses recitations renders the claim unclear as to whether applicant is referencing another limitation or a previously recited limitation. Clarification is required.
The limitation “a polymeric ammunition cartridge adapted to separate a primer and a primer recess in an ammunition cartridge” (lines 1-2) is unclear as claimed. How can the polymeric ammunition cartridge separate a primer and a primer recess in an ammunition cartridge? Is the ammunition cartridge the polymeric ammunition cartridge or another ammunition cartridge? Clarification is required.
The word “sized” in line 15 renders the claim indefinite because it is unclear what sizes are being considered in determining whether the diffuser ring fits in the primer recess. As such, it is the examiner’s belief that the word “sized” should instead say “adapted” or “configured”.
The limitation “wherein the diffuser aperture has a diameter about the same as a primer flash hole” in line 18 is unclear as claimed. A diameter is the measurement of a straight line passing from side to side through the center of a body or figure, and therefore is incomparable to a primer flash hole. The phrase “about the same” further 
Claim 14 recites the limitations “a primer” in line 2 and “the bottom surface” in line 2. There is insufficient antecedent basis for these limitations in the claim because a primer was previously recited in claim 1, thus rendering it unclear whether applicant is referring to the previously claimed primer or another primer, and because both the diffuser ring and the cylindrical insert were previously claimed to comprise a bottom surface, thus rendering it unclear which bottom surface applicant is referring.
Claim 15 recites the limitation “the bottom surface” in line 2. There is insufficient antecedent basis for this limitation in the claim because both the diffuser ring and the cylindrical insert were previously claimed to comprise a bottom surface, thus rendering it unclear which bottom surface applicant is referring.
Claim 16 recites the limitation “the top surface” in line 2. There is insufficient antecedent basis for this limitation in the claim because both the diffuser ring and the cylindrical insert were previously claimed to comprise a top surface, thus rendering it unclear which top surface applicant is referring.
Claim 17 recites the limitations “a primer” (line 2) and “the interior cavity” (line 2). There is insufficient antecedent basis for these limitations in the claim because a primer was previously recited in claim 1, thus rendering it unclear whether applicant is referring to the previously claimed primer or another primer, and because an interior cavity was not previously claimed, thus rendering it unclear where the interior cavity is located with respect to the other claimed components.
Claim 13 is rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ringdal (US 4147107), herein ‘Ringdal’, and further in view of Klein et al. (US 8573126), herein ‘Klein’, and Reynolds et al. (US 2010/0258023), herein ‘Reynolds’.
Regarding claim 12, Ringdal discloses a polymeric ammunition cartridge (14) comprising: 
a substantially cylindrical insert (10) comprising a top surface (Fig. 1; lower surface of element 10) opposite a bottom surface (Fig. 1; upper surface of flange 102) and a substantially cylindrical coupling element (102), a primer recess (100) in the top surface that extends toward the bottom surface (Fig. 1), a primer flash hole aperture (Fig. 1; area between flange 102) positioned in the primer recess that extends through the bottom surface (Fig. 1), and a flange (101) that extends circumferentially about an outer edge of the top surface (Fig. 1); 
a polymeric middle body component (12) comprising a bullet-end component connection end (124) opposite a polymeric coupling end (121) that extends over the substantially cylindrical 
a bullet-end component (14, 57) comprising a middle body connection end (Fig. 1; portion of case 14 adjacent polymeric middle body component 12) opposite a bullet-end aperture (53; Fig. 5a), wherein the middle body connection end mates to the bullet-end component connection end (Fig. 1) to form a powder chamber (141) between the bullet-end aperture and the substantially cylindrical insert (Fig. 1).
Ringdal does not expressly teach wherein the cylindrical coupling element extends from the bottom surface of the cylindrical insert.
Klein teaches a polymeric cartridge (10) comprising a cylindrical insert (20) attached to a polymeric body component (12), wherein the insert (20) comprises a cylindrical coupling element (36) extending from a bottom surface (30) of the base (Figs. 1-2), and wherein the polymeric body (12) extends over the cylindrical coupling element (54-56; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cylindrical coupling element of Ringdal to extend from the bottom surface of the cylindrical insert as taught by Klein in order to improve the integrity of the cartridge at the junction between the cylindrical insert and the polymeric middle body component and to prevent a free gas path between the cylindrical insert and the polymeric middle body component upon expansion of the polymer material during firing of the cartridge, thus eliminating a rapid burn through and preventing immediate cartridge failure and a jammed weapon (Klein; col. 4 lines 19-26).
Ringdal also does not expressly teach a diffuser ring adapted to fit in the primer recess, the diffuser ring having a bottom surface opposite a top surface and a diffuser aperture positioned through the bottom surface and the top surface to align with the primer flash hole, wherein the diffuser aperture has a diameter substantially equal to a diameter of the primer flash hole. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ammunition cartridge of Ringdal with a diffuser ring as taught by Reynolds in order to prevent leaking of propellant gas between the primer and the primer recess (Reynolds; par. 49).
Regarding claim 13, Reynolds, as applied to claim 12 above, discloses wherein the diffuser ring comprises a metal, an alloy, a composite or a polymer (par. 49 lines 3-7).
Regarding claim 17, the modified Ringdal discloses a primer positioned in the primer recess (col. 4 lines 1-4).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ringdal (US 4147107) in view of Klein et al. (US 8573126) and Reynolds et al. (US 2010/0258023) as applied to claim 12 above, and further in view of South (US 8156870), herein ‘South’.
Regarding claims 14-16, the modified Ringdal does not expressly teach an adhesive applied to the top surface or to the bottom surface of the diffuser ring body to contact the primer or the primer recess.
South teaches a cartridge case (10) comprising a primer recess (125) defined by a sidewall (126) and a top wall (127), wherein an annulus (140) with an aperture (145) therein is inserted into the primer recess and secured therein with an adhesive (151), and wherein a primer (150) is secured to the annulus (140) within the primer recess with adhesive (151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the surfaces of the diffuser ring body of Reynolds to mate with .
Conclusion
Claims 1-11 are cancelled. Claims 12-17 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641